DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 10, 14-16 & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura Masayoshi et al. (IP 57-34971).
Miura Masayoshi et al. disclose the following claimed limitations:
* Re clm 1, a print head/24/ (Abst., figs 14, 15 & 18)
* a capillary/25/ around an axis of symmetry for a liquid to be printed, the capillary adjoining  at least one elastic element and having a nozzle/31 opening which opens into a prechamber/32/,
* wherein a) the prechamber/32/ has an outlet opening aligned with the nozzle opening of the capillary in its axial orientation of the axis of symmetry and at least one inlet opening for a guide gas (Abst., see figs 14, 15-18);
	b) the at least one elastic element/24/ forms a guide for the capillary/25/ in its axial orientation only, 
	c)  a feed for the liquid to be printed is provided in the capillary (see fig 14);

	e) an actuator/26/ with a mechanical or magnetic force interaction with the oscillation system is provided (see figs 14, 15-18).

* Re clm 5, wherein at least one of the at least one elastic element is formed by a plate-shaped or bar-shaped elastic element.(see figs 15 & 18).

* Re clm 6, wherein at least one of the at least one elastic element is formed by the actuator (see fig 18).

* Re clm 7, wherein the actuator is formed by a plate-shaped or bar-shaped bending actuator and wherein a receptacle for the capillary is arranged in a center of the bending actuator (see fig 18).

* Re clm 10, wherein the outlet opening, the prechamber and/or the at least one elastic element have a rotationally symmetric extent around the axis of symmetry of the capillary (see figs 3 & 15).

* Re clm 14, a printing method for printing a structure onto a surface using a print head, the method (Abst., see figs 2,3,8,9,14,15 & 18);
* a) conducting a liquid is conducted through a capillary through a nozzle opening into a prechamber, wherein the nozzle opening is moved back and forth in the axial direction of the 
* b) introducing a guide gas into the prechamber around the capillary through the at least one inlet opening, wherein a first portion of the guide gas forms an aerosol flow with the fluid droplets in the prechamber and a second portion forms a sheath flow around the aerosol flow between the nozzle opening and the outlet opening (see figs 2,3,8,9,14,15 & 18 and their descriptions);
* c) conducting the aerosol flow surrounded by the sheath flow out of the prechamber through the outlet opening onto a surface of a substrate, and d) applying the fluid droplets to the surface (see figs 2,3,8,9,14,15 & 18 and their descriptions).

	* Re clm 15, wherein the aerosol flow is focused in the prechamber or out of the prechamber (see figs 2,3,8,9,14,15 & 18 and their descriptions).

* Re clm 16, wherein the oscillation system is excited by the actuator in a resonance oscillation (see figs 2,3,8,9,14,15 & 18 and their descriptions).

* Re clm 18, wherein a speed of the ongoing separation and atomization of the liquid at the nozzle opening can be regulated by the amplitude, frequency, and/or signal form of the oscillation (see figs 2,3,8,9,14,15 & 18 and their descriptions).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura Masayoshi et al. (IP 57-34971) in view of Ikegawa et al. (US 2015/0321468).
Miura Masayoshi et al. disclose all the claimed limitations except for the following:
	* Re clm 11, wherein the outlet opening is configured to generate an electrostatic field orthogonal to the axis of symmetry

* Re clm 12, wherein the outlet opening includes electrodes in or around the outlet opening and/or as electrically conductive regions in or under the substrate.

* Re clm 13, characterized in that at least one ring electrode and/or at least one pneumatic lens is arranged around the outlet opening and/or the outlet opening is designed as a ring electrode.

* Re clm 17, wherein the aerosol flow is electrostatically deflected, focused or further atomized when passing through the outlet opening.
Ikegawa et al. disclose the following:
	* Re clm 11, wherein the outlet opening is configured to generate an electrostatic field orthogonal to the axis of symmetry (Abst., paras 0038-0053, 0060, figs 1, 8 & 10).

* Re clm 12, wherein the outlet opening includes electrodes in or around the outlet opening and/or as electrically conductive regions in or under the substrate (Abst., paras 0038-0053, 0060, figs 1, 8 & 10).

* Re clm 13, characterized in that at least one ring electrode and/or at least one pneumatic lens is arranged around the outlet opening and/or the outlet opening is designed as a ring electrode (Abst., paras 0038-0053, 0060, figs 1, 8 & 10).

* Re clm 17, wherein the aerosol flow is electrostatically deflected, focused or further atomized when passing through the outlet opening (paras 0038-0053, 0060, figs 1, 8 & 10).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the outlet opening is configured to generate an electrostatic field orthogonal to the axis of symmetry;,  wherein the outlet opening includes electrodes in or around the outlet opening and/or as electrically conductive regions in or under the substrate;, characterized in that at least one ring electrode and/or at least one pneumatic lens is arranged around the outlet opening and/or the outlet opening is designed as a ring electrode;, and wherein the aerosol flow is electrostatically deflected, focused or further atomized when passing through the outlet opening, taught by Ikegawa et al. into Miura Masayoshi et al. for the purpose of providing an ink jet recording apparatus having high 
velocity printing without print distortion. 
Allowable Subject Matter
Claims 2-4, 8 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The primary reason for indicating allowable subject matter of claim 2 is the inclusion of the limitations of a print head that includes wherein the at least one elastic element is formed by at least one coupling gear arrangement with flexure or conventional hinges. It is this limitation found in  the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for indicating allowable subject matter of claim 3 is the inclusion of the limitations of a print head that includes wherein a plurality of elastic elements are provided which are of the same design and are oriented around and toward the capillary. It is this limitation found in  the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for indicating allowable subject matter of claim 4 is the inclusion of the limitations of a print head that includes wherein the at least one elastic element is designed as a lattice having a plurality of lattice elements, wherein the lattice elements are connected to one another and configured to be pivotable against one another around an axis by hinges. It is this limitation found in  the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 

The primary reason for indicating allowable subject matter of claim 9 is the inclusion of the limitations of a print head that includes wherein the at least one clamp is part of an oscillatable mass on the at least one elastic element. It is this limitation found in  the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Communication With The USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853